Name: Commission Regulation (EEC) No 1752/91 of 19 June 1991 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community
 Type: Regulation
 Subject Matter: fisheries;  international law;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31991R1752Commission Regulation (EEC) No 1752/91 of 19 June 1991 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community Official Journal L 157 , 21/06/1991 P. 0016 - 0017 Finnish special edition: Chapter 4 Volume 3 P. 0181 Swedish special edition: Chapter 4 Volume 3 P. 0181 COMMISSION REGULATION (EEC) No 1752/91 of 19 June 1991 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 4056/89 (2), Having regard to Commission Regulation (EEC) No 55/87 of 30 December 1986 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community (3), as last amended by Regulation (EEC) No 1751/91 (4), and in particular Article 3 thereof, Whereas the German, Belgian and Dutch authorities have requested replacement in the list annexed to Regulation (EEC) No 55/87 of six vessels that no longer meet the requirements laid down in Article 1 (2) of that Regulation; whereas the national authorities have provided all the information in support of the request required pursuant to Article 3 of Regulation (EEC) No 55/87; whereas scrutiny of this information shows that the requirements of the Regulation are met; whereas the vessels in question should be replaced in the list, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 55/87 is amended as indicated in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 288, 11. 10. 1986, p. 1. (2) OJ No L 389, 30. 12. 1989, p. 75. (3) OJ No L 8, 10. 1. 1987, p. 1. (4) See page 14 of this Official Journal. ANNEX The Annex to Regulation (EEC) No 55/87 is amended as follows: Vessels to be replaced: External identification (Letters + numbers) Name of vessel Radio call sign Port of registry Engine power (kW) GERMANY NC 326 Bianca I DFQE Cuxhaven 221 SU 4 Alk DDBX Husum 162 BELGIUM Z 201 Marie-Madeleine OPHS Zeebrugge 110 THE NETHERLANDS BR 11 Zeester - Oostburg-Breskens 136 ZX 111 - - Wieringen 221 WL 1 Hoop op Zegen - Westdongeradeel 138 Vessels replacing the abovementioned vessels: External identification (Letters + numbers) Name of vessel Radio call sign Port of registry Engine power (kW) GERMANY NC 326 Bianca I DDLU Cuxhaven 210 NC 335 Wilhelm DJEI Cuxhaven 221 BELGIUM BOU 201 Adriana-Maria OPHS Boekhoute 220 THE NETHERLANDS WL 11 Hoop op Zegen - Westdongeradeel 188 ZK 25 Johanna - Ulrum-Zoutkamp 110 ZK 22 Anna - Ulrum-Zoutkamp 124